Citation Nr: 1201873	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  05-10 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for spondylolysis, L5, prior to January 9, 2007, including entitlement to an increased rating on an extraschedular basis, to include any intertwined claim for an earlier effective date for the assignment of an increased rating.  

2.  Entitlement to an increased initial rating in excess of 10 percent for spondylolysis, L5, from January 9, 2007 through December 11, 2008, including entitlement to an increased rating on an extraschedular basis, to include any intertwined claim for an earlier effective date for the assignment of an increased rating.  

3.  Entitlement to an increased initial rating in excess of 20 percent for spondylolysis, L5, from December 12, 2008, to the present, including entitlement to an increased rating on an extraschedular basis, to include any intertwined claim for an earlier effective date for the assignment of an increased rating.  



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2004 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO)., which evaluated spondylolysis, L5, as noncompensable prior to July 22, 2009, and assigned a 10 percent evaluation effective July 22, 2009.  

By a May 2010 decision, the Board denied an initial compensable evaluation for spondylolysis, L5, prior to January 9, 2007; awarded a 10 percent evaluation for spondylolysis, L5, from January 9, 2007 through December 11, 2008; and awarded a 20 percent evaluation for spondylolysis, L5, on and after December 12, 2008.  In pertinent part, the Board notes that the May 2010 decision granted an increase in benefits, as compared to the decisions below.  

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2011, the parties submitted a Joint Motion for Remand (Joint Motion) requesting that the Board's May 2010 decision be vacated and Remanded to the Board for additional development and consideration.  In an April 2011 Order, the Court granted the Joint Motion, vacating the Board's May 2010 decision and remanding the case to the Board for compliance with the Joint Motion.  The Joint Motion did not specifically note that the Board's May 2010 was to be vacated only to the extent that higher ratings were not granted, but the Joint Motion incorporated the increase in ratings granted in the Board's May 2010 decision.  The Joint Motion vacated the Board's May 2010 decision to the extent that it denied a compensable initial evaluation prior to January 9, 2007, to the extent that it denied an evaluation in excess of 10 percent from January 9, 2007 through December 11, 2008, and to the extent that it denied an evaluation in excess of 20 percent from December 12, 2008.  

An August 2011 letter was sent to the Veteran in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  In November 2011, the Veteran's representative submitted additional argument in support of the Veteran's claims.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In its April 2011 Order, the Court incorporated the terms of the April 2011 Joint Motion, and vacated the Board's May 2011 decision which denied an initial compensable evaluation for spondylolysis, L5, prior to January 9, 2007; awarded a 10 percent evaluation for spondylolysis, L5, from January 9, 2007 through December 11, 2008; and awarded a 20 percent evaluation for spondylolysis, L5, on and after December 12, 2008.  Specifically, the Joint Motion noted that there were additional private treatment records dated in 2007 which were scanned into VA's system using VISTA imaging which were not associated with the claims file.  The Joint Motion identified progress notes from Dr. Foxworth from February 16, February 19, February 23, February 28, March 2, and March 9, 2007, which were scanned into VA's system and which were not in the claims file.  Accordingly, the Veteran's claims must be remanded to the RO to obtain these treatment records.

A review of the Veteran's claims file reveals that the Veteran disagreed with the effective date of July 22, 2009 assigned by the agency of original jurisdiction for the award of a 10 percent evaluation for spondylolysis, L5.  This issue is not ready for appellate disposition, as the partial grant of benfits in the Board's 2010 decision is not reflected in that disagreement.  Such claim or claims for assignment of an earlier effective date for an increase evaluation is inextricably interwined with the adjudication of the claim for increases in the staged ratings and the assignment of an effective date for each of the stages of the rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

The Veteran must be afforded an opportunity to disagree with the effective date assigned when the benfits awarded in the Board's 2010 decision are effectuated or when any higher evaluation is assigned on Remand.  The Veteran is entitled to issuance of a statement of the case regarding his disagreement with the effective date assigned for any increased evaluation, but the AOJ should defer that issue until the AOJ has complied with the terms of the Court's Order, set forth in this Remand.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence or argument in support of his claims for entitlement to higher initial staged evaluations for spondylolysis, L5.  Based on his response, the RO must attempt to procure copies of all identified evidence which has not previously been obtained and must conduct any additional development indicated.  

Specifically, the RO must associate all updated VA treatment records with the Veteran's claims file or the electronic file for the Veteran's claims, and must also obtain and associate with the claims file a copy of private medical records from Dr. Foxworth dated February 16, February 19, February 23, February 28, March 2, and March 9 of 2007 which have been scanned into VA's system using VISTA.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain identified records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an opportunity to submit or identify records, to include employment sick leave or medical records, which reflect dates and hours he missed work and the reasons for missing work.  

3.  After completing the above actions, reviewing the additional evidence submitted, and conducting any other development that may be indicated, the RO must readjudicate the Veteran's claims for an increased initial rating prior to January 9, 2007, an increased initial rating in excess of 10 percent for spondylolysis, L5, from January 9, 2007 through December 11, 2008, and an increased initial rating in excess of 20 percent for spondylolysis, L5, from December 12, 2008, to the present, to include consideration of higher staged ratings on an extraschedular basis.  If any benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative, and the case must be returned to the Board for further appellate review.  

4.  After the adjudication of the claims for increased initial evaluations have been adjudicated, and the effective dates for each staged rating have been assigned, the Veteran must be afforded an opportunity to disagree with the effective date assigned for each staged rating.  If the Veteran continues to disagree with any assigned effective date, the AOJ must issue a statement of the case (SOC) addressing the disagreement with the assigned effective date(s).  The Veteran must be advised of the date on which the time allowed for submission of a substantive appeal expires.  If the Veteran perfects timely substantive appeal, the appeal must be forwarded to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


